NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              MICHAEL L. SHILL, SR.,
                 Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-2008
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-3175, Chief Judge Robert N.
Davis, Judge Coral Wong Pietsch, Judge Margaret C.
Bartley.
               ______________________

             Decided: September 12, 2017
               ______________________

   MICHAEL L. SHILL, SR., Roy, WA, pro se.

    GEOFFREY MARTIN LONG, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by CHAD A. READLER, ROBERT E. KIRSCHMAN,
JR., ELIZABETH M. HOSFORD; Y. KEN LEE, BRYAN
2                                           SHILL   v. SHULKIN



THOMPSON, Office of General Counsel, United States
Department of Veterans Affairs, Washington, DC.
                ______________________

        Before DYK, LINN, and HUGHES, Circuit Judges.
PER CURIAM.
    Michael L. Shill, Sr. appeals from a decision by the
U.S. Court of Appeals for Veterans Claims denying his
petition for extraordinary relief in the form of a writ of
mandamus. Because the Veterans Court did not err in
denying Mr. Shill’s petition, we affirm.
                              I
    In February 2016, Mr. Shill filed his first petition
with the Veterans Court seeking extraordinary relief in
the form of a writ of mandamus. Mr. Shill asserted that
the Secretary had failed to acknowledge all of the issues
he raised in a March 2015 Notice of Disagreement and
had not properly handled his benefits claim. In March
2016, the court ordered the Secretary to respond. The
Secretary notified the court that “he has communicated
with the petitioner and that the petitioner is now satisfied
with the status of his claims.” FP 32. 1 Based on that
assurance, the court dismissed Mr. Shill’s petition, noting
that he was free to file a new petition “[i]f the Secretary’s
future actions do not comport with the statement that he
has given to the Court or the agreement that he has
reached with the petitioner.” FP 32.
    Mr. Shill filed a second mandamus petition in Sep-
tember 2016, alleging that the Secretary did not adhere to
their agreement that a December 5, 2012 document would
not be interpreted as a new claim for entitlement to



    1    All citations are to the appendix attached to Peti-
tioner’s Informal Brief.
SHILL v. SHULKIN                                           3



disability benefits. Mr. Shill submitted a transcript that
the court found “strongly suggest[s] that the Secretary’s
representative verbally agreed with the petitioner that
his December 2012 submission would not be construed to
be a new claim.” FP 76. The court noted that “the peti-
tioner has accused [the Secretary] of a classic bait and
switch executed for the purpose of obtaining a dismissal of
his earlier petition,” and ordered the Secretary to “demon-
strate why that is not the case.” FP 77. In a later order,
the court noted that the Secretary’s response was “unac-
ceptable” because “[i]t appear[ed] that he made no at-
tempt to verify the transcript or analyze its contents.” FP
92–93.
    Ultimately, the court concluded that although it was
“troubled by what has happened here,” the factual dispute
regarding whether or not the Secretary had entered into
an agreement regarding the December 2012 submission
“should be decided by the Board and then reviewed by the
Court.” FP 98. Because the Secretary had not prevented
Mr. Shill “from accessing the VA adjudicatory pro-
cess[,] . . . it would be improper for the Court to interject
in that process at this time.” FP 98. Mr. Shill appeals.
We have jurisdiction pursuant to 37 U.S.C. § 7292(a), (c),
(d)(1).
                             II
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. See 38 U.S.C. § 7292 (2012).
We have exclusive jurisdiction to decide appeals that
challenge a decision of the Veterans Court with respect to
a rule of law, including the interpretation or validity of
any statute or regulation. Id. § 7292(a), (d)(1). However,
we do not have jurisdiction to review a factual determina-
tion or a law or regulation as applied to the facts of a
particular case, except to the extent an appeal presents a
constitutional issue. Id. § 7292(d)(2).
4                                          SHILL   v. SHULKIN



    To obtain relief in a petition for mandamus, “the peti-
tioner must show (1) that he has a clear legal right to
relief; (2) that there are no adequate alternative legal
channels through which the petitioner may obtain that
relief, and (3) that the grant of mandamus relief is appro-
priate under the circumstances.” Beasley v. Shinseki, 709
F.3d 1154, 1157 (Fed. Cir. 2013). We have jurisdiction to
review “whether the petitioner has satisfied the legal
standard for issuing the writ.” Id. at 1158.
    In this case, the court determined that although
Mr. Shill may have a legal right to relief, there were other
adequate alternative legal channels for him to pursue.
We agree. Ultimately, the relief sought by Mr. Shill was
for the December 2012 submission to not be construed as
a new claim by the Secretary. Mr. Shill may present his
argument concerning the December 2012 submission and
the alleged March 2012 agreement to the Board and then,
if necessary, to the Veterans Court on appeal. Although
seeking review from the Board may delay resolution of
this issue, it will not prevent him from ultimately obtain-
ing relief. Accordingly, the Veterans Court did not err in
denying Mr. Shill’s petition.
    We affirm.
                       AFFIRMED
    No costs.